DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, drawn to a rack server having a plurality of compute nodes in the reply filed on 25 January 2021 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first set of ports,” “second set of ports,” “plurality of passive ports,” and “EOP configured with a plurality of passive ports” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “735”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “U30” found in at least Fig. 2B, “250” found in at least Fig. 4, “300,” “335,” and “340” found in at least fig. 7, “331” found in at least Fig. 8, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Re. claim 1: “compute node” in line 2 should be changed to - -compute nodes- -, “connect” in line 8 should be changed to - -connected- -.
Re. claim 5: “and to further convert optical signal to electrical signals” in line 4 should be removed because this limitation of “convert optical signals to electrical signals” is already found in lines 3-4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name Lucent.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of optical connection and, accordingly, the identification/ description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2014/0085801 A1) in view of Wen et al. (US 2016/0337041 A1)

Re. claim 1: Ning discloses a system, comprising:
a rack server (10) having a top (110) and a bottom (120) and a plurality of compute nodes arranged vertically (200), the plurality of compute nodes spaced apart between the top and bottom, the rack server further including a middle of the rack (MOR) switch (500) positioned approximately halfway between the top and bottom, the MOR switch including a first set of ports and a second set of ports; (see fig. 1, 5; para. 0016, 0022, 0025)
a plurality of first passive cables (800) extends between the first set of ports and the plurality of compute nodes, wherein each of the plurality of compute nodes is connect to the MOR switch via at least one of the first passive cables (see fig. 1, 5; para. 0022, 0029) and
a plurality of second passive cables extending between the plurality of passive ports and the second set of ports. (cords extend from the plurality of servers described in para. 0016, 0019-0020, 0023, 0026)
Ning fails to disclose:
the plurality of first passive cables are configured to support 56 Gbps data rate using non-return to zero (NRZ) encoding;
an electrical to optical panel (EOP) positioned on an upper portion of the rack server, the EOP configured with a plurality of passive ports.
However, Wen teaches
the plurality of first passive cables are configured to support 56 Gbps data rate using non-return to zero (NRZ) encoding; (see fig. 12; para. 0024, 0056)
an electrical to optical panel (EOP) positioned on an upper portion of the rack server (420), the EOP configured with a plurality of passive ports (1020, 1050). (see fig. 3, 4, 10; para. 0043-0046 0054)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrical to optical panel taught by Wen and to support 56Gbps data rate using NRZ taught by Wen in the server of Ning. One of ordinary skill would have been motivated to do this in order to increase the data transfer rate while keeping heat and power consumption low. (Wen para. 0023-0025) 

Re. claim 2: Wen discloses wherein the EOP (411) includes a plurality of active ports (uplink/downlink carriers 441, 444), each of the active ports configured to provide power and high speed electrical signals (uplink/downlink signals 443, 445). (see fig. 4; para. 0043-0047)

Re. claim 3: Wen discloses wherein each one of the plurality of passive ports (passive ports within rack servers 420) is connected to one of the plurality of active ports (441, 444). (see fig. 4; para. 0043-0047)

Re. claim 4: Wen discloses wherein each of the plurality of passive ports are connected to a switch positioned in the EOP (411) and each of the plurality of active ports are connected to the switch, the switch configured to direct signals between the active ports and the passive ports. (see fig. 4; para. 0043-0047)

Re. claim 5: Wen discloses wherein the EOP (210) includes a plurality of optical ports (243, 241, 245), the plurality of optical ports being connected to the plurality of passive ports, wherein the optical ports each include an optoelectrical transceiver (211) configured to convert optical signals to electrical signals and to further convert optical signal to electrical signals. (see fig. 2; para. 0034-0038)

Re. claim 7: Ning discloses:
wherein each of the passive cables of the plurality of passive cables are made shorter by the arrangement of the MOR switch. (para. 0025)
However, Ning fails to specifically disclose
wherein each of the passive cables of the plurality of passive cables are not more than about 1.5 meters long.
It would have been an obvious matter of design choice to make the passive cables not more than about 1.5m long, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill would have been motivated to do this in order to save on cost because of the increased cost of longer cables. (Ning para. 0025)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Wen as applied to claim 5 above, and further in view of Dearing et al. (US 2015/0039788 A1).

Re. claim 6: Ning and Wen fail to disclose:
wherein the optical ports are Lucent Connector/ Physical Contact (LC/PC) connections.
However, Dearing discloses:
Optical connections or ports wherein the optical ports are Lucent Connector/ Physical Contact (LC/PC) connections. (see para. 0127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the optical ports of Wen a locking physical contact connection as taught by Dearing. One of ordinary skill would have been motivated to do this in order to lock the optical cords/cables in place to prevent pull out. (Dearing para. 0127)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (US 7,791,890 B2) discloses a middle of the rack management module in a server rack. Kirkpatrick (US 2010/0254652 A1) discloses an optical connection network for server network computing. Singla (US 2012/0008945 A1) discloses an optical network of switches for server racks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 21, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835